  Case 5:20-cv-00142-JPB Document 18 Filed 02/08/21 Page 1 of 3 PageID #: 106




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling
MARCUS CROCKER,

                      Petitioner,

              v.                                        CIVIL ACTION No. 5:20-CV-142
                                                        Judge Bailey

BRYAN ANTONELLI,

                      Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION
       Theabove-styled mattercame beforethis Courtforconsideration ofthe Reportand

Recommendation of United States Magistrate Judge James P. Mazzone [Doc. 15].

Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge Mazzone

for submission of a proposed report and a recommendation (“R&R”). Magistrate Judge

Mazzone filed his R&R on January 12, 2021, wherein he recommends that the

respondent’s Motion to Dismiss, or in the Alternative, Motion for Summary Judgment

[Dcc. 12] be granted and the Petition for Habeas Corpus Pursuant to 28 U.S.C.       § 2241
[Doc. 1] be denied and dismissed with prejudice.

       Pursuant to 28 U.S.C.    § 636(b)(1)(c), this Court is required to make a de novo
review of those portions of the magistrate judges findings to which objection is made.

However, the Court is not required to review, under a de nave or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150(1985). Nor is this Court required to conduct a de nova review when the party makes


                                             I
 Case 5:20-cv-00142-JPB Document 18 Filed 02/08/21 Page 2 of 3 PageID #: 107




only general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir 1962).

       In addition, failure to file timely objections constitutes a waiver of de novo review and

the right to appeal this Court’s Order. 28 U.S.C.    § 636(b)(1); Snyder v. Ridenour, 889
F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir.

1984). Prose filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. flames v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1971).

       Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt of the R&R, pursuant to 28 U.S.C.      § 636(b)(1) and Rule 72(b)(2) of the
Federal Rules of Civil Procedure. Having filed no objections1 within that time frame,

petitioner has waived his right to both de novo review and to appeal this Courts Order

pursuant to 28 U.S.C.   § 636(b)(1). Consequently, the R&R will be reviewed for clear error.
       Having reviewed the R&R for clear error, it is the opinion of this Court that the

Report and Recommendation [Doc. 15] should be, and is, hereby ORDERED ADOPTED

forthe reasons more fully stated in the magistrate judge’s report. The respondent’s Motion

to Dismiss, or in the Alternative, Motion for Summary Judgment [Doc. 12] is hereby


        1This Court notes that the petitioner filed a letter addressed to the Clerk of Court
stating that he is currently in the process of exhausting [his] administrative grievances.”
See [Doc. 16]. He further states that he has already filed a BP-8, BP-9, and BP-1 0 and is
awaiting a response from the Regional Director. [Id.]. Even if this is the case, the
petitioner still failed to exhaust his administrative grievances prior to filing his petition.
Therefore, this letter/objection is moot.

                                              2
 Case 5:20-cv-00142-JPB Document 18 Filed 02/08/21 Page 3 of 3 PageID #: 108




GRANTED. Accordingly, this Court further ORDERS that petitioner’s Petition for Habeas

Corpus Pursuant to 28 U.S.C.      § 2241 [Doc. 1] be DENIED AND DISMISSED WITH
PREJUDICE. This Court further DIRECTS the Clerk to enter judgment in favor of the

respondent and to STRIKE this case from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.

       DATED: February 8, 2021.



                                            cSTOcAILE
                                                UNITED STATES DISTRICT JUDGE




                                            3
